EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (original) A network slice deployment method, comprising: obtaining network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); determining an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service requirement, wherein the network function information comprises at least one of: a network function corresponding to the service requirement, a connection relationship between a plurality of network functions corresponding to the service requirement, attribute information of a connection between the plurality of network functions, or a requirement of the network function corresponding to the service requirement; and generating a network functions virtualization (NFV) deployment policy for performing NFV deployment of the NSI, wherein the NFV deployment policy comprises a rule and either the NSD or the identifier of the NSD, wherein the rule needs to be satisfied for performing network service instantiation based on the NSD, and wherein the rule comprises at least one of: an identifier of one or more virtualized network functions (VNFs) in the NSD, a second connection relationship between a plurality of VNFs in the NSD, second attribute information of a second connection between the plurality of VNFs in the NSD, or a second rule that needs to be satisfied by each parameter in a VNF descriptor (VNFD) used by each of the one or more VNFs in the NSD.  
2 (original). The network slice deployment method according to claim 1, wherein determining the identifier of the NSD and the network function information comprises determining a network slice template (NST) matching the service requirement, wherein the NST comprises the network function information corresponding to the service requirement and either the NSD or the identifier of the NSD.  
3 (original). The network slice deployment method according to claim 1, wherein the identifier of the one or more VNFs is obtained based on the network function corresponding to the 
4 (original). The network slice deployment method according to claim 1, further comprising sending the requirement of the one or more network functions to a network function management function (NFMF) network element.  
5 (original). The network slice deployment method according to claim 1, wherein after generating the NFV deployment policy, the method further comprises: obtaining, based on the NSD or the identifier of the NSD, deployment flavours of the NSD; and selecting, from the deployment flavours of the NSD, a deployment flavour that satisfies the rule.  
6 (original). The network slice deployment method according to claim 1, further comprising sending, after generating the NFV deployment policy, the NFV deployment policy to a policy function network element.  
7 (original). A network slice deployment method, comprising: receiving a network functions virtualization (NFV) deployment policy from a network slice management function (NSMF) network element, wherein the NFV deployment policy comprises a rule and either a network service descriptor (NSD) or an identifier of the NSD, wherein the rule needs to be satisfied for performing network service instantiation based on the NSD, and wherein the rule comprises at least one of: an identifier of one or more virtualized network functions (VNFs) in the NSD, a connection relationship between a plurality of VNFs in the NSD, attribute information of a connection between the plurality of VNFs in the NSD, or 51a second rule that needs to be satisfied by each parameter in a VNF descriptor (VNFD) used by each of the one or more VNFs in the NSD; obtaining deployment flavours of the NSD based on the NSD or the identifier of the NSD; and selecting, from the deployment flavours of the NSD, a deployment flavour that satisfies the rule that needs to be satisfied for the network service instantiation.  
8 (original). A network slice management function (NSMF) network element, comprising: a transceiver configured to obtain network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); a processor configured to: determine an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service requirement, wherein the network function information comprises at least one of: one or more network functions corresponding to the service requirement, a connection relationship between a plurality of network functions 
9 (original). The NSMF network element according to claim 8, wherein the processor is configured to determine a network slice template (NST) matching the service requirement, wherein the NST comprises the network function information corresponding to the service requirement and either the NSD or the identifier of the NSD.  
10 (original). The NSMF network element according to claim 8, wherein the identifier of the one or more VNFs is obtained based on the one or more network functions corresponding to the service requirement, wherein the second connection relationship between the plurality of VNFs is obtained based on the connection relationship between the plurality of network functions, wherein the second attribute information of the second connection is obtained based on the attribute information of the connection between the plurality of network functions, and wherein the second rule that needs to be satisfied by each parameter is obtained based on the requirement of the one or more network functions.  
11 (original). The NSMF network element according to claim 8, wherein the transceiver configured to send the requirement of the one or more network functions to a network function management function (NFMF) network element.  
12 (original). The NSMF network element according to claim 8, wherein the processor is further configured to: obtain, based on the NSD or the identifier of the NSD, deployment flavours of the NSD; and select, from the deployment flavours of the NSD, a deployment flavour that satisfies the rule that needs to be satisfied for the network service instantiation.  
13 (original). The NSMF network element according to claim 8, wherein the transceiver is configured to send the NFV deployment policy to a policy function network element.  
14 (original). A policy function network element, comprising: a transceiver configured to receive a network functions virtualization (NFV) deployment policy from a network slice management function (NSMF) network element, 53wherein the NFV deployment policy comprises a rule and a network service descriptor (NSD) or an identifier of the NSD, wherein the rule needs to be 
15 (original). A network slice management function (NSMF) network element, wherein the NSMF network element comprises: a memory configured to store a software program; and a processor configured to execute the software program to cause the NSMF network element to: obtain network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); determine an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service requirement, wherein the network function information comprises at least one of: one or more network functions corresponding to the service requirement, a connection relationship between a plurality of network functions corresponding to the service requirement, attribute information of a connection between the plurality of network functions corresponding to the service requirement, or a requirement of the one or more network functions corresponding to the service requirement; and generate a network functions virtualization (NFV) deployment policy for performing NFV deployment of the NSI, wherein the NFV deployment policy 54comprises a rule and either the NSD or the identifier of the NSD, wherein the rule needs to be satisfied for performing network service instantiation based on the NSD, and wherein the rule comprises at least one of: at least one identifier of one or more virtualized network functions (VNFs) in the NSD, a second connection relationship between a plurality of VNFs in the NSD, second attribute information of a second connection between the plurality of VNFs in the NSD, or a second rule that needs to be satisfied by each parameter in a VNF descriptor (VNFD) used by each of the one or more VNFs in the NSD.  
16 (original). A policy function network element, wherein the policy function network element comprises: a memory configured to store a software program; and a processor configured to execute the software program to cause the policy function network element to: receive a network functions virtualization (NFV) deployment policy from a network slice management function (NSMF) network element, wherein the NFV deployment policy comprises a rule and either a network service descriptor (NSD) or an identifier of the NSD, wherein the rule needs to 
17 (currently amended). A non-transitory computer storage medium, wherein the storage medium stores a software program, which when executed by one or more processors, cause a network slice management function (NSMF) network element to implement a network slice deployment method comprising: obtaining network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); determining an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service requirement, wherein the network function information comprises at least one of: one or more network functions corresponding to the service requirement, a connection relationship between a plurality of network functions corresponding to the service requirement, attribute information of a connection between the plurality of network functions corresponding to the service requirement, or a requirement of the one or more network functions corresponding to the service requirement; and generating a network functions virtualization (NFV) deployment policy for performing NFV deployment of the NSI, wherein the NFV deployment policy comprises a rule and either the NSD or the identifier of the NSD, wherein the rule needs to be satisfied for performing network service instantiation based on the NSD, and wherein the rule comprises at least one of: an identifier of one or more virtualized network functions (VNFs) in the NSD, a second connection relationship between a plurality of VNFs in the NSD, second attribute information of a second connection between the plurality of VNFs in the NSD, or a second rule that needs to be satisfied by each parameter in a VNF descriptor (VNFD) used by each of the one or more VNFs in the NSD.  
18 (currently amended). A network functions virtualization (NFV) system, comprising: a network slice management function (NSMF) network element having a memory and a processor configured to: obtain network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); determine an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service 56requirement, wherein the network function information 
19 (original). The system according to claim 18, wherein that the NSMF network element is configured to determine a network slice template (NST) matching the service requirement, wherein the NST comprises the network function information corresponding to the service requirement and either the NSD or the identifier of the NSD.  
20 (original). The system according to claim 18, wherein the identifier of the one or more VNFs is obtained based on the one or more network functions, wherein the second connection relationship between the plurality of VNFs is obtained based on the connection relationship 57between the plurality of network functions, wherein the second attribute information of the second connection between the plurality of VNFs is obtained based on the attribute information of the connection between the plurality of network functions, and wherein the second rule that needs to be satisfied by each parameter is obtained based on the requirement of the one or more network functions corresponding to the service requirement.  
21 (original). The system according to claim 18, wherein the NSMF network element is further configured to send the requirement of the one or more network functions to a network function management function (NFMF) network element.  
22 (original). The system according to claim 18, wherein the NSMF network element is further configured to: obtain, based on the NSD or the identifier of the NSD, deployment flavours of the NSD; and select, from the deployment flavours of the NSD, a deployment flavour that satisfies the rule that needs to be satisfied for the network service instantiation.  

Allowable Subject Matter
Claims 1-22 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims 1, 8, 15 and 17:  obtaining network slice requirement information, wherein the network slice requirement information comprises a service requirement that needs to be implemented by a to-be-deployed network slice instance (NSI); determining an identifier of a network service descriptor (NSD) corresponding to the service requirement and network function information corresponding to the service requirement, wherein the network function information comprises at least one of: a network function corresponding to the service requirement, a connection relationship between a plurality of network functions corresponding to the service requirement, attribute information of a connection between the plurality of network functions, or a requirement of the network function corresponding to the service requirement; and generating a network functions virtualization (NFV) deployment policy for performing NFV deployment of the NSI, wherein the NFV deployment policy comprises a rule and either the NSD or the identifier of the NSD, wherein the rule needs to be satisfied for performing network service instantiation based on the NSD, and wherein the rule comprises at least one of: an identifier of one or more virtualized network functions (VNFs) in the NSD, a second connection relationship between a plurality of VNFs in the NSD, second attribute information of a second connection between the plurality of VNFs in the NSD, or a second rule that needs to be satisfied by each parameter in a VNF descriptor (VNFD) used by each of the one or more VNFs in the NSD.The prior art on record did not teach with respect to the independent claims 7, 14, 16 and 18: receiving 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454